By the Court.
The plaintiff in error brought an action against the defendant in error, alleging in her petition, that on or before the first day of May, 1876, one Ernest Wangeman occupied certain premises in the city of Baltimore, in the state of Maryland, as the tenant of the plaintiff; that on that day there was due to her from Wangeman, as rent for the premises, six hundred and seventy dollars.
“That on said first day of May, 1876, in accordance with the laws of the state of Maryland, the plaintiff distrained an organ, then being in and upon said premises, as a distress for the rent due as aforesaid, whereby, under the laws of said state, the plaintiff acquired a lien on said organ for the payment of said sum of six hundred and seventy dollars.
“ That while the plaintiff’s lien was subsisting on said organ, the defendant, William J. Finlay, without the knowledge or consent of the plaintiff, removed said organ from said state, and unlawfully converted and disposed of the same to his own use.”
A demurrer to the petition was overruled. The defen*343dant then answered by way of a general denial. On trial to a jury, there was a verdict for the plaintiff, and judgment was entered upon the verdict. On petition in error, the district court reversed the judgment of the court of common pleas, and sustained the demurrer of defendant to plaintiff’s petition. Held:
The laws of another state, where they come in question in thé courts of this state, must be pleaded and proven as matters of fact. If not set forth with sufficient fullness, objection may be taken by motion to correct .the insufficiency. The demurrer to the plaintiff’s petition was properly overruled by the court of common pleas. No motion having been made by the defendant, the petition and answer-should be construed as putting in issue the fact of the existence of the law of Maryland; and, no bill of exceptions having been taken embodying the evidence in the case, it is to be presumed that the law of Maryland was proved as a fact, by competent evidence.
Judgment of district court reversed, and judgment of court of common pleas affirmed.